Citation Nr: 1119243	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-11 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including pilondial cyst, non-specific skin eruptions, recurrent skin cysts, infundibular cysts of the left axilla, tinea pedis, and acne vulgaris.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected endometriosis.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served in the California Army National Guard from January 1990 to January 1995, with active duty dated from January 3, 1991 to November 18, 1991, and a claimed period of active duty for training (ACDUTRA) dated from February 6, 1990 to June 29, 1990, as well as additional prior unverified active and inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims on appeal.  

The Board sought clarification as to whether the Veteran desired to be heard by the Board as to the issues remaining on appeal.  In a response dated in March 2011, the Veteran's representative asserted that the Veteran did not choose to be heard by the Board.  

In February 2009, the issues before the Board included:  whether new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for obstructive airway disease, asthma, and bronchitis had been received; entitlement to service connection for gastroesophageal reflux disease (GERD), allergies, and a skin disorder; and entitlement to increased disability ratings for endometriosis and low back strain.  By its February 2009 decision, the Board reopened the Veteran's claim of entitlement to service connection for obstructive airway disease, asthma, and bronchitis, and remanded all issues for additional development.  The file has now been returned to the Board for further consideration.

By an August 2010 rating decision, the RO granted the Veteran's claims of entitlement to service connection for bronchitis and asthma (previously characterized as obstructive airway disease); GERD; and allergic rhinitis, chronic (claimed as allergies).  Thus, the RO's action represents a full grant of the benefit sought as to such claims and the Board will confine its consideration to the issues set forth on the decision title page.

The issues of entitlement to increased disability ratings for service-connected irritable bowel syndrome (IBS) and fibromyalgia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at the time of the Board's February 2009 decision, it referred such issues for AOJ adjudication; however, there is no evidence of record that such issues have indeed been adjudicated.  The Board does not have jurisdiction over the issues and they are referred once again to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

At the time of the Veteran's November 2008 Board hearing, related to issues no longer before the Board, she reported that she had applied for disability benefits from the Social Security Administration (SSA).  Records associated with her SSA claim may include evidence pertinent to her current claims on appeal.  Further, the Board notes that the most recent VA treatment records associated with the claims are dated in August 2006.  There is no evidence that the Veteran has ceased VA treatment.  On this issue, the Board notes that only pre-service private treatment records are associated with the claims file.

Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claims of entitlement to increased disability ratings for service-connected endometriosis and low back strain, the Board notes that the Veteran has not been provided VA examination during the current appellate period.  The current severity of the Veteran's endometriosis and low back strain is unknown to the Board.  

As to the Veteran's claim of entitlement to service connection for a skin disorder, the Board notes that the VA treatment records indicate that she has been treated for recurrent skin cysts, non-specific skin eruptions, pilondial cyst, infundibular cysts of the left axilla, and tinea pedis.  The Veteran's pre-service treatment records indicate that she presented with atopic dermatitis in May 1977, pruritic rash in October 1977, and acne and probable insect bites in June 1982.  The Veteran's service treatment records dictate that she presented with atopic dermatitis in May 1990, a rash on her left neck in March 1991, and a swollen face and itchy throat in August 1991.  

In this regard, the Board notes that the Veteran asserts she was exposed to chemical warfare during her service in the Persian Gulf.  The Veteran is currently service-connected for undiagnosed illness, manifested by chronic fatigue and sleep disorder; fibromyalgia, claimed as undiagnosed illness manifested by diffuse joint pain; and IBS, as an environmental hazard in Gulf War/undiagnosed illness.  

It is unclear to the Board if any current skin disorder preexisted the Veteran's active service and was aggravated beyond natural progression of the condition therein; or is otherwise related to the Veteran's active service, including her in-service dermatological complaints; or if any current skin disorder represents an undiagnosed illness or a medically unexplained chronic multisymptom illness, pursuant to 38 C.F.R. § 3.317 (2010). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, through appropriate channels, the dates of the Veteran's service, beyond her service verified by the DD-214 of record indicating that she served on active duty from January 3, 1991 to November 18, 1991.  Confirm any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), specifically the period of ACDUTRA claimed by the Veteran dated from February 6, 1990 to June 29, 1990, and associate any service personnel records not already of record with the Veteran's claims file.  If a negative response is received from any appropriate source, the Veteran must be duly notified and provided an opportunity to submit such records.  Any and all efforts to obtain such records must be properly documented in the claims file.

2.  Contact the Veteran and request that she identify the locations and dates of VA treatment since July 2006.  Obtain and associate her treatment records maintained by the VA Northern California Health Care System, to include the Outpatient Clinics in Oakland, California and Martinez, California, and any other identified VA location, dated from July 2006 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  Any and all efforts to obtain such records must be properly documented in the claims file.

3.  Contact the Veteran and request that she provide the locations and dates of relevant post-service private treatment.  Request that the Veteran submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any identified provider.  Advise the Veteran that she may submit her private treatment records if she so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.  Any and all efforts to obtain such records must be properly documented in the claims file.

4.  Obtain and associate with the Veteran's claims file all relevant records related to her SSA disability benefits claim, to include any treatment records upon which the SSA based its decision.  If a negative response is received from the SSA, the Veteran must be duly notified and provided an opportunity to submit such records.  Any and all efforts to obtain such records must be properly documented in the claims file.

5.  Subsequent to the above-described development, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of her service-connected endometriosis and low back strain.  The examiner should note all relevant pathology and perform all indicated tests, including x-rays.  The examiner must specifically comment upon the Veteran's frequency of treatment for any pelvic pain or heavy or irregular bleeding, and bladder and bowel symptoms and lesions.  

6.  Subsequent to the above-described development, schedule the Veteran for an examination with an appropriate examiner to determine the etiology of any skin disorder found present.  The examiner must opine as to the following:

(a)  Did a skin disorder clearly and unmistakably (evidence that is obvious and manifest) preexist the Veteran's entry into active service in January 1991, or any additional period of active service?

(b)  If so, based on a review of the records, did the Veteran's preexisting skin disorder undergo an increase in the underlying pathology during her active service dated from January 3, 1991 to November 18, 1991, or any additional period of active service, i.e., was aggravated during active service?

(c)  If the Veteran's preexisting skin did not undergo an increase during active service, i.e., was not aggravated, is the evidence against aggravation clear and unmistakable?

(d)  If there was an increase in severity of the Veteran's preexisting skin disorder during active service, was that increase clearly and unmistakably due to the natural progress of the disease?

(e) If no skin disorder preexisted active service, is it at least as likely as not (at least a 50 percent probability) that any current skin disorder was incurred during the Veteran's active service, or is otherwise related to active service, including her in-service dermatological complaints?  
In this regard, the examiner must comment upon whether any current skin disorder has existed continuously from the Veteran's active service to the present. 

Also, the examiner must comment upon whether the Veteran's current skin symptoms represent an undiagnosed illness, or a medically unexplained chronic multisymptom illness, characterized by overlapping symptoms and signs.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners must fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

7.  Subsequent to the VA examinations, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

8.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to service connection for a skin disorder, and increased disability ratings for service-connected endometriosis and low back strain.  Consider any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON THE NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



